Larkin, J. (dissenting in part).
We disagree with the majority opinion to the extent that it sustains the denial of defendants’ motion to dismiss the complaint as to the defendant Village of Liberty. We fail to see how this case can be distinguished from Motyka v City of Amsterdam (15 NY2d 134). Despite allegations in the complaint to the contrary, the statutes, ordinances, rules and regulations allegedly violated by the Village of Liberty were obviously passed for the protection of the general public and not for any particular individual or group of individuals (cf. Schuster v City of New York, 5 NY2d 75).
Even assuming the truth of the claim that the Village of Liberty’s Building Inspector had prior knowledge of the alleged violations, this factor is insufficient to confer liability upon the village because of his failure to act (Riss v City of New York, 22 NY2d 579; Motyka v City of Amsterdam, supra; Rivera v City of Amsterdam, 5 AD2d 637). Nor is there any allegation in this complaint or indication in the record of such "positive action in assuming direction and control” of the situation on the part of the Building Inspector as would furnish a possible basis of liability (Smullen v City of New York, 28 NY2d 66, 72).
There is no reason in the instant case to depart from the general rule that a municipality is not liable to the public for civil damage for failure to provide adequate fire protection (Motyka v City of Amsterdam, supra; Steitz v City of Beacon, 295 NY 51; Stranger v New York State Elec. & Gas Corp., 25 AD2d 169; Bivera v City of Amsterdam, supra). "The effect of the holding in this case is likely to make the [municipality], through its inspectorial staff, an insurer of safety, although the purposes of its staff are related only to handling violations” (Smullen v City of New York, supra, p 73 [Breitel, J., dissenting]).
In our opinion Special Term erred in refusing to grant the *512application of the defendant Village of Liberty to dismiss the complaint.
Herlihy, P. J., and Main, J., concur with Sweeney, J.; Larkin and Reynolds, JJ., dissent in part in an opinion by Larkin, J.
Order denying the motion to dismiss the complaint modified, on the law and the facts, so as to grant the motion in favor of defendants County of Sullivan and Department of Social Services of the County of Sullivan, and, as so modified, affirmed; order granting the motion to amend the amended complaint affirmed, without costs.